Order filed, November 5, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00483-CR
                                    ____________

                         CHARLES E. WILLIAMS, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 25th District Court
                              Colorado County, Texas
                            Trial Court Cause No. 11-029


                                         ORDER

       The reporter’s record in this case was due October 12, 2012, 2012. See Tex. R.
App. P. 35.1. On September 12, this court ordered the court reporter to file the record
within 30 days. The complete record has not been filed with the court, volume 6 has not
been submitted as of today's date. Because the complete reporter’s record has not been
filed timely, we issue the following order.

       We order Patricia Wagner, the official court reporter, to file volume 6 of the
record in this appeal within 20 days of the date of this order. No further extension will
be entertained absent exceptional circumstances. If Patricai Wagner does not timely file
volume 6 of the record as ordered, we will issue a show cause order directing the court
reporter to appear before this court on a date certain to show cause why the reporter
should not be held in contempt for failing to file the record as ordered. Contempt of court
is punishable by a fine and/or confinement in jail.



                                      PER CURIAM